DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of Species B - I) leaflets are biological tissue was made without traverse in the reply filed on 5/19/2021. Claims 36-38 are withdrawn from prosecution directed to a non-elected species.
The species (A) restriction requirement has been withdrawn herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-28 lack antecedent basis for “the film”. For this action the claims are interpreted as depending from claim 25.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,507. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 1 and 19.
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,660,745. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 1 and 18 claiming linear and 40.
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,463,478. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 1 and 40.

Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,968,443. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 8.
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,144,492. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claim 1 the base is flat.
Claims 21-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,101,469. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), and a leaflet base being flat; see claim 1. It would have been obvious to one having ordinary skill in the art to have claimed a cover which are well known in the art such that frame/valve better resists leaking. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(s) 21-28, 31-35, 39-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fish et al (2012/0185038).
Fish et al teaches a prosthetic valve having an inflow end and an outflow end, the prosthetic valve comprising:
a frame assembly having a central longitudinal axis and including a leaflet frame 910 and a cover (cusp sections 771, 761 (one pair shown below)) having a generally tubular shape, the cover being coupled to the leaflet frame such that the cover at least partially covers the leaflet frame;

    PNG
    media_image1.png
    403
    616
    media_image1.png
    Greyscale

The prosthetic valve comprising a plurality of leaflets coupled to the frame assembly. Each leaflet including a leaflet free edge (depicted above 711, 721) configured to abut an adjacent leaflet free edge when the plurality of leaflets transition from an open position to a closed position to stop fluid flow through the prosthetic valve. 
Claim 22, wherein the leaflet frame includes a plurality of commissure posts (see at least figure 8A, 912) and each leaflet base of the plurality of leaflets is located inferior and exterior to a line joining apices of two adjacent commissure posts of the leaflet frame (this is true for Fish et al drawing a line La like that of applicant). 
Claim 23, “leaflets are attached to the frame assembly along a straight line” does not claim that the frame has a straight line. 
Claim 24, see figure 8A showing the leaflet frame has a tubular shape. 
Claims 25-28, applicant’s specification teaches a “film” is a biologically compatible material. The cover and leaflets are a film that is coupled to the inner and outer surface of leaflet frame and which defines at least one of the plurality of leaflets. See at least 772 for outer. 
Claims 31, see figure 8D, leaflet frame outflow end (upper) and a leaflet frame inflow end (lower) opposite the leaflet frame outflow end, and further wherein the leaflet frame defines a plurality of leaflet windows (depicted above) from which the plurality of leaflets extend, each of the plurality of leaflet windows having two sides that diverge in a direction toward the leaflet frame outflow end. 

Claims 33-34, the second leaflet side of a first leaflet and a first leaflet side of a second leaflet define a triangular shape window. The stent has three interconnected. 
Claim 35, see at least par. 0011, 0018 teaching the prosthetic valve comprises a collapsed configuration and an expanded configuration for transcatheter delivery. 
Claim 39, see at least par. 0013 teaching each of the plurality of leaflets comprises a biological tissue material. 
Claim 40, tubular cover (tubular is interpreted as like a tube, see cusp sections 771, 761 (one pair shown below)), the leaflet frame assembly defining a plurality of leaflet attachment lines (see depicted figure above, the lines which correspond to the flat leaflet base) extending in a plane that is transverse to the valve axis;
and a plurality of leaflets each having a first side (depicted above), a second side (depicted above) opposite the first side, a leaflet free edge (depicted above) and a leaflet base (depicted above) opposite to the leaflet free edge that is substantially flat and which is coupled to one of the plurality of leaflet attachment lines defined by the leaflet frame assembly.

Information Disclosure Statement
	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spencer (2004/0039436), please comment on this valve having a flat leaflet base in a plane transverse to the central longitudinal axis.

    PNG
    media_image2.png
    368
    432
    media_image2.png
    Greyscale

Applicant already as numerous patents. Please feel free to contact the examiner for and interview.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774